DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Preparation of electrically conducting cellulose fibres utilizing polyelectrolyte multilayers of poly(3,4-ethylenedioxythiophene):poly(styrene sulphonate)and poly(allyl amine)” to Wistrand.
Regarding Claims 1, 25 and 26
Wistrand teaches a composition suitable for use as an electrode comprising a support substrate comprising cellulose fibers and PEDOT:PSS (Wistrand, introduction, methods 2.2). Wistrand teaches that the components are combined in solution and vigorously stirred (blended in a slurry) and dried (Id.). 
Wistrand does not appear to specify the thickness of the polymer with respect to the surface of the support substrate comprising cellulose fibers. However, Wistrand teaches that multiple layers may be applied and that the conductivity of the fibers increases with the In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).  In the present invention one would have been motivated to optimize the thickness of the polymer component relative to the cellulose fiber support in order to maximize the conductive properties of the composite.
Regarding Claims 25 and 26
The limitations of “the slurry is 5-25% or 14-18% PEDOT:PSS” this limitation is a product by process limitation. Since the composite comprises at least fibers and PEDOT:PSS, and is dried from a slurry comprising at least fibers and PEDOT:PSS in addition to a liquid carrier, the percentages of PEDOT:PSS within the undried intermediate product of a slurry does not necessarily limit the composition of the final product. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.


Claims 1, 5, 10-11, 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand in view of US Pub No. 2007/0131910 to Daniel .
Regarding Claims 1, 5 and 10-11
Wistrand teaches a composition suitable for use as an electrode comprising a support substrate comprising cellulose fibers and PEDOT:PSS (Wistrand, introduction, methods 2.2). Wistrand teaches that the components are combined in solution and vigorously stirred (blended in a slurry) and dried (Id.). 
Wistrand teaches that the combination of cellulose fibers and PEDOT:PSS can be used in forming electrode materials but does not appear to specifically teach that the  electrode further comprises a plastic substrate or an ionic crosslinking agent and does not specify the exact thickness of the polymer with respect to the surface of the support. However, Daniel teaches 4 (Id., paragraph [0027]). Daniel teaches that the conductive polymer coating is preferably applied to have a thickness greater than 1 micron with respect to the surface of the support substrate (Id., paragraph [0025]). Daniel teaches that the conductive polymer coating provides the electronic and optical properties of metals and semiconductors while retaining the processing advantages of polymers making said coatings suitable for various applications such as modified electrodes, batteries and various other applications (Id., paragraph [0003]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrode of Wistrand and to form the electrode to include a plastic substrate and including the MgSO4 crosslinking agent of Daniel, motivated by the desire to form a conventional electrode which provides the electronic and optical properties of metals and semiconductors while retaining the processing advantages of polymers making said coatings suitable for various applications such as modified electrodes, batteries and various other applications.
Regarding Claims 25 and 26
The limitations of “the slurry is 5-25% or 14-18% PEDOT:PSS” this limitation is a product by process limitation. Since the composite comprises at least fibers and PEDOT:PSS, and is dried from a slurry comprising at least fibers and PEDOT:PSS in addition to a liquid carrier, the percentages of PEDOT:PSS within the undried intermediate product of a slurry does not necessarily limit the composition of the final product. Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand as applied to claims 1, 25 and 26 above, in view of USPN. 5,399,245 to Fedkiw.
Regarding Claim 12
	Wistrand does not appear to teach an ionomer coating. However, Fedkiw teaches an ionomer coating for coating electrodes (Fedkiw, abstract). Fedkiw teaches that the ionomer coating reduces deleterious effects of organic contaminants in indirect electrochemical processes but simultaneously provides for efficient regeneration of redox reagents (Id., column 2, lines 44-60). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrode of Wistrand and to incorporate an ionomer coating, as taught by Fedkiw, motivated by the desire to form an electrode with greater efficiency and resistance to contamination. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand as applied to claims 1, 25 and 26 above, in view of US Pub No. 2002/0142202 to Li.
Regarding Claim 13
Wistrand does not appear to teach the inclusion of a metallic wire, foil or mesh about which the support substrate and redox polymer are disposed. However, Li teaches an electrode comprising a plurality of fibers such as cellulose fibers coated with a suitable conductive material (Li, abstract, paragraph [0048]). Li teaches that the conductive material may be mixed (blended) with the fibers (Id., paragraph [0047]). Li teaches that the substrate may further comprise a metal mesh component (Id., paragraph [0049]). Li teaches that the metal mesh component imparts electrical conductivity while simultaneously providing support to the electrode material (Id.). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrode of Wistrand and to deposit it on the metal mesh support structure taught by Li, motivated by the desire to form a conventional electrode with a support structure providing electrical conductivity and mechanical integrity.
12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand in view of Daniel as applied to claims 1, 5, 10-11, 25 and 26 above, in view of USPN. 5,399,245 to Fedkiw.
Regarding Claim 12
	The prior art combination does not appear to teach an ionomer coating. However, Fedkiw teaches an ionomer coating for coating electrodes (Fedkiw, abstract). Fedkiw teaches that the ionomer coating reduces deleterious effects of organic contaminants in indirect electrochemical processes but simultaneously provides for efficient regeneration of redox reagents (Id., column 2, lines 44-60). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to form the electrode of the prior art combination and to incorporate an ionomer coating, as taught by Fedkiw, motivated by the desire to form an electrode with greater efficiency and resistance to contamination. 
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wistrand in view of Daniel as applied to claims 1, 5, 10-11, 25 and 26 above, in view of US Pub No. 2002/0142202 to Li.
Regarding Claim 13
The prior art combination does not appear to teach the inclusion of a metallic wire, foil or mesh about which the support substrate and redox polymer are disposed. However, Li teaches an electrode comprising a plurality of fibers such as cellulose fibers coated with a suitable conductive material (Li, abstract, paragraph [0048]). Li teaches that the conductive material may be mixed (blended) with the fibers (Id., paragraph [0047]). Li teaches that the substrate may further comprise a metal mesh component (Id., paragraph [0049]). Li teaches that the metal mesh component imparts electrical conductivity while simultaneously providing .

Response to Arguments
Applicant's arguments filed on February 22, 2021 have been fully considered but they are not persuasive. Applicant argues that the polymer concentration of Wistrand is limited to 5mg/g fibers, which prevents a 1 micron thick coating on top of the cellulose fiber substrate, and is less than the claimed 5% to 25%. Examiner respectfully disagrees. As set forth above, multiple layers of polymer may be applied to the fiber and therefore the concentration does not necessarily restrict the final thickness of the coating. Wistrand further teaches that higher concentrations are expected to be suitable for further embodiments of the composite (Wistrand, 4.3). Furthermore, as set forth above, the percentage of polymer included in the slurry is a product by process limitation.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT A TATESURE whose telephone number is (571)272-5198.  The examiner can normally be reached on Monday-Friday 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 5712727783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VINCENT TATESURE/Primary Examiner, Art Unit 1786